UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 7502 Dreyfus International Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2009-June 30, 2010 *Fiscal year end is 8/31 for Dreyfus Brazil Equity Fund Item 1. Proxy Voting Record Dreyfus International Funds, Inc. DREYFUS BRAZIL EQUITY FUND AES TIETE SA Ticker: GETI4 Security ID: 2440693 Meeting Date: APR 29, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members ALIANSCE SHOPPING CENTERS S.A Ticker: ALSC3 Security ID: B23FNB7 Meeting Date: APR 28, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members 2 Amend Article 27 For Did Not Vote Management 3 Amend Stock Option Plan For Did Not Vote Management AUTOMETAL SA Ticker: AUTM3 Security ID: B6565S7 Meeting Date: APR 06, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Executive For Did Not Vote Management Officers, Non-Executive Directors, and Fiscal Council Members 2 Designate Newspapers to Publish Company For Did Not Vote Management Announcements 3 Transact Other Business For Did Not Vote Management BANCO BRADESCO S.A. Ticker: BBDC4 Security ID: P1808G117 Meeting Date: MAR 10, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory
